Exhibit 10.6

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is dated as of June 25, 2009, by and
between Arrowhead Research Corporation, a Delaware corporation (the
“Corporation”), and TEL Venture Capital, Inc. (the “Holder”). The Corporation
and each Holder are referred to as a “Party” and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, the Corporation and the Holder are shareholders of Unidym, Inc., a
Delaware corporation (“Unidym”);

WHEREAS, the Holder desires to exchange shares of Series C Preferred Stock,
$0.0001 par value per share and Series C-1 Preferred Stock, $0.0001 par value
per share, of Unidym (each, a “Unidym Share” and, collectively, the “Unidym
Shares”) in the amounts set forth on Exhibit A, attached hereto for common stock
of the Corporation, $0.001 par value per share (each, an “Arrowhead Share” and,
collectively the “Arrowhead Shares”);

WHEREAS, the Corporation desires to exchange (the “Exchange”) one newly issued
and unregistered Arrowhead Share for each Unidym Share and the agreement of the
Holder to certain restrictions on the transfer and sale of any Arrowhead Shares
it receives pursuant to this Agreement (the Arrowhead Shares received in the
Exchange, referred to in this Agreement as the “Exchanged Shares”); and

WHEREAS, in partial consideration for the Exchange and to the extent Holder
retains any Unidym Shares after the Exchange (“Retained Unidym Shares”), the
Corporation desires that the Holder waive certain rights associated with respect
to the Unidym Shares and the Retained Unidym Shares;

WHEREAS, the Holder is willing to waive certain rights with respect to the
Unidym Shares and confirm that it prepared to waive certain rights with respect
to Retained Unidym Shares subject to certain terms and conditions; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Exchange.

(a) Exchange Ratio. The Corporation and the Holder hereby agree to exchange at
the Closing the Unidym Shares in the amounts set forth on Exhibit A, attached
hereto, for Arrowhead Shares in the following ratio: one Unidym Share for one
Arrowhead Share (1:1).

(b) Exchange. To effect this exchange, the Holder will deliver to the
Corporation the stock certificate or certificates representing the Unidym Shares
together with duly executed stock powers related thereto and the Corporation
will deliver to the Holder a stock certificate or certificates representing the
Exchanged Shares.



--------------------------------------------------------------------------------

2. The Closing.

(a) Closing Date. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Arrowhead Research
Corporation at 10:00 a.m., Los Angeles time, on such date as agreed to by the
parties on or after the date the conditions to closing set forth in this
Agreement are satisfied (“Closing Date”), or at such other place, date or time
as the parties may mutually agree in writing.

(b) Conditions to Closing of Holder. The obligation of the Holder to consummate
the transactions on the Closing Date as contemplated by this Agreement shall be
subject to the satisfaction or waiver on or prior to the Closing Date of the
following conditions:

(i) the Corporation shall have performed and complied in all material respects
with all obligations and agreements required to be performed and complied with
by the Corporation hereunder on or prior to the Closing Date;

(ii) the representations and warranties of the Corporation contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made as of such date;

(iii) the Corporation shall have delivered to the Holder one or more stock
certificates evidencing such Holder’s ownership of the Exchanged Shares to be
delivered on the Closing Date duly executed by the Corporation;

(iv) the Corporation shall have delivered to the Transfer Agent the instructions
and pre-authorizations described in Section 5(b) of this Agreement relating to
the acceptance of the opinion of counsel satisfactory to the Corporation
authorizing the removal of the legends from the Exchanged Shares after the
expiration of the Prohibited Period (as defined herein); and

(v) the Corporation shall have received all third party consents and all
authorizations, consents and approvals of any Governmental Authority necessary
to consummate the transactions contemplated hereby.

(c) Conditions to Closing of Corporation. The obligation of the Corporation to
consummate the transactions on the Closing Date shall be subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:

(i) The Holder shall have each performed and complied in all material respects
with all obligations and agreements required to be performed and complied with
by each Holder hereunder on or prior to the Closing Date;

(ii) Holder shall have delivered to Corporation evidence and supporting
documents satisfactory to Corporation that the Holder has complied with or
obtained all necessary consents under the terms and conditions of the Amended
and Restated Right of first Refusal and Co-Sale Agreement, (the “ROFR and
Co-Sale Agreement”) to exchange all the Unidym Shares free and clear of any
Claims as required under this Agreement and with the requested assistance of the
Corporation in obtaining such consents as set forth in Section 11(b) of this
Agreement;

 

2



--------------------------------------------------------------------------------

(iii) the representations and warranties of the Holder contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made as of such date;

(iv) Holder shall have delivered to the Corporation a certificate or the
certificates representing all the Unidym Shares owned by Holder to be exchanged
on such date and related executed stock powers; and

(v) Holder shall have received all third party consents and all authorizations,
consents and approvals of any Governmental Authority necessary to consummate the
transactions contemplated hereby.

3. Representations and Warranties of the Corporation. The Corporation represents
and warrants to Holder as follows:

(a) Corporate Status. The Corporation is a corporation incorporated, validly
existing and in good standing under the laws of the State of Delaware with full
right, power and authority to execute, deliver and perform this Agreement.

(b) Authorization/Enforceability. This Agreement has been duly authorized,
executed and delivered by the Corporation and constitutes the valid and legally
binding obligation of the Corporation, enforceable in accordance with its terms
and conditions. The Corporation need not give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any Governmental
Authority in order to consummate the transactions contemplated by this
Agreement.

(c) Non-Contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Authority to
which the Corporation is subject, or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under the certificate of incorporation or bylaws of the Corporation, or any
agreement, contract, lease, license, instrument, or other arrangement to which
the Corporation is a party or by which it is bound or to which any of its assets
is subject.

(d) Consents/Approvals. No consent, approval, authorization, order, registration
or qualification of or with any Governmental Authority or other Person or entity
is required for the issuance and sale of the Exchanged Shares by the Corporation
to Holder or the consummation by the Corporation of the transactions
contemplated by this Agreement.

(e) Exchanged Shares Authorization. The Exchanged Shares have been duly
authorized and, when issued and delivered, will be duly and validly issued and
fully paid and nonassessable. Upon consummation of the transactions contemplated
hereby, good and valid title to the Exchanged Shares, free and clear of all
Claims, will be transferred by the Corporation to Holder.

 

3



--------------------------------------------------------------------------------

(f) The Corporation has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risk of an investment
in and holding the Unidym Shares. The Corporation acknowledges that it has had
access to all information concerning Unidym and it businesses, assets,
liabilities, financial statements, and obligations which have been requested and
has been provided the opportunity to ask questions of and receive answers from
Unidym to fully and effectively evaluate the Exchange and the transactions
contemplated herein. The Corporation acknowledges that Holder has not made, and
the Corporation is not relying upon, any representations or warranties by Holder
with respect to the business, operating or financial condition of Unidym.

(g) The Corporation understands that the Unidym Shares (and any Common Stock
issued on conversion thereof) may not be sold, transferred or otherwise disposed
of without registration under the Securities Act or an exemption therefrom, and
that in the absence of an effective registration statement covering the Unidym
Shares (or the Common Stock issued on conversion thereof) or an available
exemption from registration under the Securities Act, the Unidym Shares (and any
Common Stock issued on conversion thereof) must be held indefinitely. In
particular, the Corporation is aware that the Unidym Shares (and any Common
Stock issued on conversion thereof) may not be sold pursuant to Rule 144
promulgated under the Securities Act unless all of the conditions of that Rule
are met. Among the conditions for use of Rule 144 is the availability of current
information to the public about Unidym. Such information is not now available
and the Corporation acknowledges that Unidym has no present plans to make such
information available.

4. Representations and Warranties of Holder. The Holder represents and warrants
to the Corporation as follows:

(a) Legal Capacity. The Holder has full legal right, power and authority to
execute and deliver this Agreement and to perform his, her or its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Holder, enforceable in accordance with its terms and conditions. Holder need
not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any third party or Governmental Authority in order to
consummate the transactions contemplated by this Agreement. Holder has been duly
organized, and is validly existing and in good standing, under the laws of its
jurisdiction of formation, and it has properly taken all corporate, limited
liability, partnership or other action required to be taken by such Holder with
respect to the execution and delivery of this Agreement and consummate the
transactions contemplated by this Agreement.

(b) Title to Unidym Shares. Holder is the lawful record and beneficial owner of
the Unidym Shares that will be transferred pursuant to Section 1 of this
Agreement with good and marketable title thereto, and the Holder has the right
to sell, assign, convey, transfer and deliver the Unidym Shares and any and all
rights and benefits incident to the ownership thereof (including, without
limitation, any registration or other rights pertaining to the Unidym Shares and
the shares of common stock underlying such securities), all of which rights and
benefits are transferable by the Holder to the Corporation pursuant to this
Agreement, free and clear of all

 

4



--------------------------------------------------------------------------------

Claims, except as set forth on the attached Schedule 4(b). The exchange of the
securities as contemplated herein will (i) pass good and marketable title to all
the Unidym Shares transferred pursuant to Section 1 of this Agreement to the
Corporation, free and clear of all Claims, and (ii) convey, free and clear of
all Claims, any and all rights and benefits incident to the ownership of such
securities (including, without limitation, any registration or other rights
pertaining to the securities and the shares of common stock underlying such
securities).

(c) Non-Contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Authority to
which Holder is subject, or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, organizational document, bylaws, partnership agreement,
trust agreement, agreement any trust is bound by, contract, lease, license,
instrument, or other arrangement to which Holder, as applicable, is a party or
by which it is bound or to which any of its assets is subject.

(d) Consents/Approvals. No consent, approval, authorization, order, registration
or qualification of or with any Governmental Authority or other entity or Person
is required for the Exchange or the consummation by Holder of the transactions
contemplated by this Agreement.

(e) Investment Representations.

(i) Holder qualifies as an “accredited investor” (as defined in Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”)) and is acquiring the Exchanged Shares hereunder for its own account and
with no intention of distributing or selling the Exchanged Shares except
pursuant to a registration or an available exemption under applicable law.
Holder understands that the Exchanged Shares have not been (and are not being)
registered under the Securities Act by reason of their contemplated issuance in
transaction(s) exempt from the registration and prospectus delivery requirements
of the Securities Act pursuant to Section 4(2) thereof (including the rules and
regulations promulgated thereunder), and that the reliance of the Corporation on
such exemption from registration is predicated in part on the representations
and warranties of Holder hereunder.

(ii) Holder agrees that it will not sell or otherwise dispose of any of the
Exchanged Shares unless such sale or other disposition has been registered or is
exempt from registration under the Securities Act and has been registered or
qualified or is exempt from registration or qualification under applicable
securities laws of any State.

(iii) Holder understands that a restrictive legend consistent with the foregoing
set forth in Section 11(a) of this Agreement has been or will be placed on the
certificates evidencing the Exchanged Shares to be issued to it hereunder, and
related stop transfer instructions will be noted in the transfer records of the
Corporation and/or its transfer agent for the Exchanged Shares during the
Prohibited Period.

 

5



--------------------------------------------------------------------------------

(iv) Holder represents that it is not an Affiliate (as defined herein) of the
Corporation and will covenant and agree that if it becomes an Affiliate, it will
promptly provide notice to the Corporation of such status and comply with
insider trading laws and policies and the applicable “control securities”
provisions of Rule 144 in addition to any other obligations set forth in this
Agreement.

(v) Holder has such knowledge and experience in financial and business matters
so as to be capable of evaluating the merits and risk of an investment in the
Exchanged Shares. Holder acknowledges that it has had access to all information
concerning the Corporation and Unidym and their respective businesses, assets,
liabilities, financial statements, and obligations which have been requested and
has been provided the opportunity to ask questions of and receive answers from
the Corporation and/or Unidym to fully and effectively evaluate the Exchange and
the transactions contemplated herein. Holder understands that a new holding
period for purposes of Rule 144 under the Securities Act will be triggered with
respect to the Exchanged Shares, and such Holder is able to bear the economic
risk of loss of the investment in such Exchanged Shares and is able to afford a
complete loss of such investment.

5. Covenants.

(a) Current Public Information. Until such time as Rule 144 of the Securities
Act or another similar exemption under the Securities Act is available for the
sale of all of Holder’s Exchanged Shares during any ninety (90) day period, the
Corporation agrees to use commercially reasonable efforts to keep current in the
filing of its quarterly and annual reports as required under the Securities and
Exchange Act of 1934, as amended (“Exchange Act”), in order to allow resales
under Rule 144 of the Securities Act, it being understood that the Holder shall
remain subject to the contractual lock-up and prohibited sales period set forth
in this Agreement. The Corporation shall notify Holder during any period it is
not current with any such filing and shall take all commercially reasonable
steps to cure any such late filing in a timely fashion.

(b) Removal of Legend. The Corporation shall use commercially reasonable efforts
with the assistance of the Holder to facilitate removal of the restrictive
legends set forth in Section 11(a) of this Agreement from the Exchanged Shares
within ten (10) business days after expiration of the Prohibited Period
(provided certificates have been submitted to the Transfer Agent prior to the
end of the Prohibited Period). If for any reason the Legend cannot be removed as
contemplated by this section, the Corporation shall use commercially reasonable
efforts to work with the Holder to find an alternative solution that does not
require any extraordinary or material costs to be incurred by the Corporation
and the liquidated damages contemplated by this section shall not apply.

 

6



--------------------------------------------------------------------------------

6. Restrictions on Exchanged Shares.

(a) Prohibited Sale Period. For a period of twelve (12) months from the Closing
Date (the “Prohibited Period”), Holder agrees that it shall not (i) offer, sell,
contract to sell, pledge or otherwise dispose of any of such Holder’s Exchanged
Shares (or securities convertible into or exchangeable for such Exchanged
Shares) received in the Exchange, whether held directly or indirectly, or
(ii) enter into a transaction which would have the same effect, or enter into
any swap, option, contract to purchase or sell, hedge or other arrangement that
transfers, in whole or in part, any economic consequences of owning any such
security.

(b) Permitted Sales. For the purpose of clarification, the Corporation
acknowledges that nothing contained in Section 6(a) of this Agreement is
intended to restrict Holder’s ability to sell (i) Arrowhead Shares that are not
Exchanged Shares that are held or acquired by the Holder in transactions outside
of this Agreement in the open market (unless as part of a plan or scheme to
evade the terms and conditions of this Agreement); (ii) Exchanged Shares in a
private, non-public negotiated transaction in which, if reasonably requested by
the Corporation, Holder shall have furnished an opinion of counsel, reasonably
satisfactory to the Corporation, that such sale will not require registration of
the Exchanged Shares under the Securities Act;; or (iii) shares of Exchanged
Shares pursuant to Rule 144, provided that the Exchanged Shares are sold to a
single party in a single transaction (the Corporation shall utilize commercially
reasonable effort to assist in the identification of such a potential party if
desired by Holder) and the proceeds from the sale of such shares are re-invested
in an equity financing (including a financing involving debt convertible into
equity) of Unidym. Notwithstanding the foregoing, Holder acknowledges that it
may be subject to other restrictions imposed on it by the federal or state
securities laws of the United States.

7. Termination.

(a) In the event the Closing Date does not occur on or before September 15,
2009, this Agreement may be terminated in writing after such date (i) by the
Corporation or (ii) by the Holder upon two (2) days prior written notice to the
Corporation.

(b) In the event that any Person exercises its co-sale rights under the ROFR and
Co-Sale Agreement, and the number of Unidym Shares to be exchanged is reduced,
the Holder shall have the option to terminate this Agreement and withdraw all of
Holder’s Unidym Shares from the Exchange, upon two (2) days prior written notice
to the Corporation.

8. Indemnification.

(a) The Holder understands and acknowledges that the Corporation is relying on
representations, warranties, covenants and agreements made by such Holder to the
Corporation in this Agreement. The Holder, as applicable, hereby agrees to
indemnify, defend and hold harmless the Corporation and its directors, officers,
shareholders, principals, Affiliates, representatives, agents and employees
(each, a “Corporation Indemnified Party”), against any and all loss, damage,
liability or expense (collectively, “Losses”) which any Corporation Indemnified
Party may suffer, sustain or incur by reason of or in connection with or arising
under (i) any inaccuracy or breach of representation or warranty of such Holder
contained in this

 

7



--------------------------------------------------------------------------------

Agreement; (ii) the breach of this Agreement or any covenant or agreement made
by such Holder in this Agreement; or (iii) the sale or distribution by such
Holder of the Exchanged Shares in violation of this Agreement and/or the
Securities Act or any other applicable law. This right to indemnification is in
addition to any other remedy available to the Corporation under this Agreement.
In no event shall the Holder or its Affiliates or their respective officers,
directors, employees, trustees be liable to a Corporation Indemnified Party for
indirect, incidental, consequential, special, exemplary or punitive damages or
attorney’s fees of any kind.

(b) The Corporation understands and acknowledges that the Holder is relying on
representations, warranties, covenants and agreements made by the Corporation to
such Holder in this Agreement. The Corporation hereby agrees to indemnify,
defend and hold harmless the Holder and its officers, principals, Affiliates,
trustees, agents and representatives, as applicable, (each, a “Holder
Indemnified Party”), against any and all Losses which any Holder Indemnified
Party may suffer, sustain or incur by reason of or in connection with or arising
under (i) any inaccuracy or breach of representation or warranty of the
Corporation contained in this Agreement; or (ii) the breach of this Agreement or
any covenant or agreement made by the Corporation in this Agreement. This right
to indemnification is in addition to any other remedy available to each Holder
under this Agreement. In no event shall the Corporation or its Affiliates or
their respective officers, directors, employees, trustees be liable to a Holder
Indemnified Party for indirect, incidental, consequential, special, exemplary or
punitive damages or attorney’s fees of any kind.

9. Waiver of Certain Rights. Under the “Unidym, Inc., Subscription Agreement,
Series C-1 Preferred Stock” dated November 11, 2008 (the “Holder C-1
Subscription Agreement”), the Holder has certain rights vis-à-vis Unidym with
respect to the Unidym Shares and the Retained Unidym Shares. Specifically,
Section 5 of the Holder C-1 Subscription Agreement sets forth Optional Put
Rights. Section 5.1 sets forth “Put A Right” and Section 5.2 sets forth “Put B
Rights.”

(a) Holder hereby irrevocably waives, discharges and declares moot any and all
rights it has with respect to both the Put A Right and the Put B Right in their
entirety, with respect to the Unidym Shares, effective immediately prior to the
Exchange.

(b) To the extent Holder has Retained Unidym Shares subsequent to the Exchange,
the Holder hereby confirms that it has agreed to irrevocably waive, discharge
and declare moot any and all rights it has with respect to both the Put A Right
and the Put B Right in their entirety, with respect to such Retained Unidym
Shares, subject only to and effective upon Unidym meeting certain funding
requirements on or prior to July 31, 2009 as set forth in the Agreement
Regarding Intellectual Property and Waiver of Put Options between Unidym and TEL
Venture Capital Inc. dated June     , 2009 attached hereto as Exhibit B.

(c) Except as set forth in this Section 9, the Holder C-1 Subscription Agreement
shall remain in force unchanged.

 

8



--------------------------------------------------------------------------------

10. Certain Definitions.

(a) “Affiliate” (and, with a correlative meaning, “affiliated”) means, with
respect to any Person, any direct or indirect subsidiary of such Person, and any
other Person that directly, or through one or more intermediaries, Controls or
is Controlled by or is under common Control with such first Person. As used in
this definition, “Control” (and, with correlative meanings, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct the management or policies of a Person (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

(b) “Claims” shall mean the following of any nature whatsoever: security
interests, liens, deeds of trust, hypothecations, pledges, claims (pending or
threatened), charges, escrows, encumbrances, lock-up arrangements, options,
rights of first offer or refusal, community property rights, mortgages,
indentures, security agreements or other agreements, arrangements, contracts,
commitments, understandings or obligations, whether written or oral and whether
or not relating in any way to credit or the borrowing of money.

(c) “Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, independent or autonomous official
authority, agency, department, board, commission or instrumentality of the
United States or any other country, or any political subdivision thereof,
whether federal, state or local, and any tribunal, court or arbitrator(s) of
competent jurisdiction.

(d) “Person(s)” means and includes any natural persons, sole proprietorships,
corporations, limited partnerships, limited liability companies, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, all Governmental Authorities and
all other entities.

(e) “Transfer Agent” shall mean Computershare Limited, 350 Indiana St., Suite
800, Golden, CO 80401, in its capacity as transfer agent to the Corporation, or
any successor transfer agent to the Corporation.

11. Miscellaneous.

(a) Legend Requirement. Each certificate representing Exchanged Shares held or
acquired by Holder will contain legends acknowledging that the shares
represented by such certificate are restricted securities and are subject to
this Agreement, as follows:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NO SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, GIFT, TRANSFER
OR OTHER DISPOSITION OR OFFER TO DO ANY OF THE FOREGOING MAY BE MADE UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES
LAWS WITH RESPECT TO SUCH

 

9



--------------------------------------------------------------------------------

SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUER, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE
SECURITIES LAWS IS NOT REQUIRED.

THE OWNERSHIP, ENCUMBRANCE, PLEDGE, ASSIGNMENT, SALE, TRANSFER OR OTHER
DISPOSITION OF THIS CERTIFICATE OF STOCK, OR SHARES ISSUED IN LIEU HEREOF, IS
SUBJECT TO THE RESTRICTIONS CONTAINED IN AN EXCHANGE AGREEMENT (“EXCHANGE
AGREEMENT”) BY AND AMONG THE CORPORATION AND CERTAIN STOCKHOLDERS OF THE
CORPORATION THAT REMAINS IN EFFECT UNTIL JUNE 15, 2010. A COPY OF THE EXCHANGE
AGREEMENT IS ON FILE AT THE OFFICE OF THE CORPORATION. ANY ENCUMBRANCE, PLEDGE,
ASSIGNMENT, SALE, TRANSFER OR OTHER DISPOSITION OF THIS STOCK CONTRARY TO THE
EXCHANGE AGREEMENT SHALL BE NULL AND VOID AND OF NO EFFECT WHATSOEVER.

The Transfer Agent and any applicable broker shall each be instructed not to
recognize any transfer by the Holder that does not comply with this Agreement.

(b) Assistance. By executing this Agreement, the Holder hereby requests that the
Corporation endeavor to assist Holder (without warranty of any kind) in their
compliance with the right of first refusal and co-sale mechanics and
requirements set forth in the ROFR and Co-Sale Agreement. The Holder agrees to
fully and promptly cooperate with the Corporation.

(c) Equitable Remedy. Each Party shall agree that in addition to any other
remedy that may be available to such Party hereunder, the Party shall be
entitled to specific performance. Notwithstanding anything to the contrary in
this Agreement, each Party shall be responsible for paying its own expenses,
including legal fees, incurred in enforcing this Agreement.

(d) Notices. All notices, claims, demands and other communications hereunder
shall be in writing and shall be deemed given upon (i) confirmation of receipt
of a facsimile transmission, (ii) confirmation of delivery when delivered by a
standard overnight carrier or (iii) the expiration of five (5) business days
after the day when mailed by registered or certified mail (postage prepaid,
return receipt requested), addressed to the respective Parties at the following
addresses (or such other address for a Party as shall be specified by like
notice):

 

If to the Corporation, to:   

Arrowhead Research Corporation

201 South Lake Avenue, Suite 703

Pasadena, CA 91101

 

Attention: Dr. Christopher Anzalone

Telephone: (626) 304-3400

Fax: (626) 304-3401

 

10



--------------------------------------------------------------------------------

If to Holder, to:   

TEL Venture Capital, Inc.

2953 Bunker Hill Lane, Suite 300

Santa Clara, CA 95054

 

Attention: Tetsuo Hirose

Telephone: (408) 566-4403

Facsimile: (408) 566-4410

(e) Third-Party Beneficiaries. The Corporation and Holder acknowledge and agree
that Unidym is intended to be a third-party beneficiary of Section 9 of this
Agreement and that Unidym shall have the right to rely on and enforce Section 9
as if it were party hereto.

(f) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties hereto and supersedes
any prior understandings, agreements, or representations by or among the
parties, written or oral, to the extent they relate in any way to the subject
matter hereof.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Corporation
and the Holder.

(k) Gender. All pronouns and any variation thereof shall be deemed to refer to
the masculine, feminine, neuter, singular, or plural as the identity of the
person or entity or the context may require.

(l) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(m) No Presumption Against Drafter. Each of the Parties has jointly participated
in the negotiation and drafting of this Agreement. In the event of any ambiguity
or a question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by each of the Parties and no presumptions or
burdens of proof shall arise favoring any Party by virtue of the authorship of
any of the provisions of this Agreement.

 

11



--------------------------------------------------------------------------------

(n) Successors and Assigns. Except as otherwise specifically provided herein,
this Agreement shall be binding upon, and inure to the benefit of, the Parties
hereto and their respective successors and permitted assigns.

(o) Survival. All covenants, agreements, representations and warranties made
herein shall survive the Closing and the consummation of the Exchange of the
Unidym Shares.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Exchange Agreement has been duly executed by or on
behalf of each of the parties hereto on the date first above written.

 

ARROWHEAD RESEARCH CORPORATION,

a Delaware corporation

By:  

/s/ Christopher Anzalone

Name:   Christopher Anzalone Title:   CEO and President HOLDER: TEL Venture
Capital, Inc. By:  

/s/ Mike Yamaguchi

Name:   Mike Yamaguchi Title:   CEO

Unidym acknowledges and is in agreement with Sections 9 and 11(e) of this
Agreement.

 

UNIDYM, INC: By:  

/s/ Mark Tilley

Name:   Mark Tilley Title:   CEO

 

13



--------------------------------------------------------------------------------

EXHIBIT A – Exchanged Shares

 

Holder (Name and Address)

   Number and
Class of Unidym
Shares to be
Exchanged    Number of
Exchanged
Shares to be
Received

TEL Venture Capital, Inc.

2953 Bunker Hill Lane, Suite 300

Santa Clara, CA 95054

   1,111,111


Series C

   1,944,444    833,333


Series C-1

  